DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/07/2021 has been entered. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 07/07/2021, regarding the rejection of Claims 1-20, particularly in view of Singh (US 2017/0289790), have been fully considered and are not persuasive. Regarding Claims 1, 8, and 15, Applicant argues that “the copy of the profile” as disclosed by Singh ([0030-0031]) cannot anticipate the claimed “second subscription,” because the copy of the profile refers to the original subscription and the original subscription credentials, and therefore is just a copy of a profile under the same subscription, and not a second subscription as claimed.
Examiner respectfully disagrees. Regarding Claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second subscription having different credentials, as opposed to the original subscription credentials) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, regarding the teachings of Singh, the copy of the profile is not simply “a copy of a profile under the same subscription” using the same credentials as the original subscription, as argued by the Applicant. Singh explicitly discloses the copy of the profile including exact copies of some of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Singh et al (US 2017/0289790).
Regarding Claim 1, Singh teaches a method ([0029], Fig. 4, a method 400 for provisioning a copy of a profile stored by a smart card in a smart phone to another smart card embedded in a UICC, method 400 may be implemented in some embodiments of the wireless communication system 100 shown in FIG. 1) performed by one or more servers ([0030], subscription manager server 113 shown in FIG. 1), the method comprising:
receiving, based at least in part on a first subscription for services provided to a primary device in a wireless communication network ([0029], Fig. 4, a user has previously negotiated a subscription for 
the second subscription allowing the secondary device to receive the services provided to the primary device in the wireless communication network ([0013], multiple devices can be connected to a network, such as the Internet, on the bases of a single user subscription by establishing a trusted relationship between an MNO subscription manager and a primary device that implements a smart card that is programmed to include a profile of the user, the other device may then establish network connectivity on the basis of the same subscription that is used by the primary device);
provisioning the second subscription ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile);
adding the second subscription to an account associated with the primary device and the secondary device ([0025], wireless communication system 200 also includes a subscription manager 245 for generating, storing, and managing profiles that include information identifying user's subscriptions for receiving wireless connectivity and network access, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120 (~disclosing associating initial subscription and all secondary copies with same user/account for billing));
associating a secondary identifier with the second subscription ([0026], subscription manager 245 may generate and provide a profile 265 for storage by the smart card 205, profile 265 includes information identifying the subscription that permits the user to access the wireless communication 
providing the secondary identifier to a Subscriber Identity Module (SIM) of the secondary device ([0031], Fig. 4, at block 415, the user requests a download of the copy of the profile to the wireless communication device that includes the embedded UICC, at block 420, the subscription manager provides a copy of the profile to the wireless communication device for storage in the embedded UICC, [0013], smart cards may be subscriber identity modules (SIMs) or universal integrated circuit cards (UICCs)); and
providing the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120).
Regarding Claim 5, Singh teaches all aspects of the claimed invention as disclosed in Claim 1 above. Singh further teaches suspending the second subscription within the wireless communication network into a standby state; and suspending providing the services to the secondary device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any 
Regarding Claim 8, Singh teaches an apparatus configured for operation within a wireless communication network ([0025-0026], wireless communication system 200 also includes a subscription manager 245, see also Fig. 1, subscription manager server 113), the apparatus comprising: one or more processors; and a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors ([0025-0026, 0037-0038], Figs. 2 and 4) to:
receive, based at least in part on a first subscription for services provided to a primary device in a wireless communication network ([0029], Fig. 4, a user has previously negotiated a subscription for wireless connectivity and network access, which is indicated by a profile that is stored in a smart card in the smart phone associated with the user), a request for a second subscription for a secondary device ([0030], Fig. 4, at block 405, the user requests that a copy of the profile be generated, e.g., by a subscription manager such as the subscription manager server 113 shown in FIG. 1), 
the second subscription allowing the secondary device to receive the services provided to the primary device in the wireless communication network ([0013], multiple devices can be connected to a network, such as the Internet, on the bases of a single user subscription by establishing a trusted relationship between an MNO subscription manager and a primary device that implements a smart card 
provision the second subscription ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile);
add the second subscription to an account associated with the primary device and the secondary device ([0025], wireless communication system 200 also includes a subscription manager 245 for generating, storing, and managing profiles that include information identifying user's subscriptions for receiving wireless connectivity and network access, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120 (~disclosing associating initial subscription and all secondary copies with same user/account for billing));
associate a secondary identifier with the second subscription, the secondary identifier different from a primary identifier associated with the first subscription ([0026], subscription manager 245 may generate and provide a profile 265 for storage by the smart card 205, profile 265 includes information identifying the subscription that permits the user to access the wireless communication system 100 over an air interface, the profile 265 may include an integrated circuit card identifier (ICCID) that identifies the smart card 205, an international mobile subscriber identity (IMSI) that uniquely identifies the user, credentials such as one or more security keys for encrypting or decrypting information transmitted over the air interface, a mobile station international subscriber directory number (MSISDN) that uniquely identifies the subscription, a phone number that may be used to establish call sessions with the user (which may be the same as the MSISDN in some embodiments), and the like, [0027], copy of the may combine exact copies of information in the profile with newly generated information such as fresh 
provide the secondary identifier to a Subscriber Identity Module (SIM) of the secondary device ([0031], Fig. 4, at block 415, the user requests a download of the copy of the profile to the wireless communication device that includes the embedded UICC, at block 420, the subscription manager provides a copy of the profile to the wireless communication device for storage in the embedded UICC, [0013], smart cards may be subscriber identity modules (SIMs) or universal integrated circuit cards (UICCs)); and
provide the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120).
Regarding Claim 12, Singh teaches all aspects of the claimed invention as disclosed in Claim 8 above. Singh further teaches wherein the instructions are further executable by the one or more processors to: suspend the second subscription within the wireless communication network into a standby state; and suspend providing the services to the secondary device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any time, in response to expiration of a timer, in response to an event such as the user 130 removing a fitness watch or parking an Internet-enabled rental car, or in response to a request from the user 130 that may be transmitted from the user equipment 120 or the device 140, copy of the profile may be removed from the smart card 145 in response to termination of the wireless connection between the device 140 and the network 105, [0013], profile may remain installed on the smart card indefinitely (e.g., until the profile is manually uninstalled by the user) or the smart card may be programmed to uninstall the profile 
Regarding Claim 13, Singh teaches all aspects of the claimed invention as disclosed in Claim 12 above. Singh further teaches wherein the instructions are further executable by the one or more processors to: activate the second subscription within the wireless communication network ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile);
associate the second subscription with the secondary identifier ([0026], subscription manager 245 may generate and provide a profile 265 for storage by the smart card 205, profile 265 includes information identifying the subscription that permits the user to access the wireless communication system 100 over an air interface, the profile 265 may include an integrated circuit card identifier (ICCID) that identifies the smart card 205, an international mobile subscriber identity (IMSI) that uniquely identifies the user, credentials such as one or more security keys for encrypting or decrypting information transmitted over the air interface, a mobile station international subscriber directory number (MSISDN) that uniquely identifies the subscription, a phone number that may be used to establish call sessions with the user (which may be the same as the MSISDN in some embodiments), and the like); and
provide the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120).
Regarding Claim 14, Singh teaches all aspects of the claimed invention as disclosed in Claim 13 above. Singh further teaches wherein the secondary device comprises a device configured for use by multiple users at different times ([0016-0018], user equipment 115 communicates with the SIM OTA 111 to perform the activation process, after which the user equipment 115 is able to establish wireless connectivity to the network 105, user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Regarding Claim 15, Singh teaches a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors ([0025-0026, 0037-0038], Figs. 2 and 4) to: receive, based at least in part on a first subscription for services provided to a primary device in a wireless communication network ([0029], Fig. 4, a user has previously negotiated a subscription for wireless connectivity and network access, which is indicated by a profile that is stored in a smart card in the smart phone associated with the user), a request for a second subscription for a secondary device ([0030], Fig. 4, at block 405, the user requests that a copy of the profile be generated, e.g., by a subscription manager such as the subscription manager server 113 shown in FIG. 1), 
the second subscription allowing the secondary device to receive the services provided to the primary device in a wireless communication network ([0013], multiple devices can be connected to a network, such as the Internet, on the bases of a single user subscription by establishing a trusted relationship between an MNO subscription manager and a primary device that implements a smart card that is programmed to include a profile of the user, the other device may then establish network connectivity on the basis of the same subscription that is used by the primary device);

add the second subscription to an account associated with the primary device and the secondary device ([0025], wireless communication system 200 also includes a subscription manager 245 for generating, storing, and managing profiles that include information identifying user's subscriptions for receiving wireless connectivity and network access, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120 (~disclosing associating initial subscription and all secondary copies with same user/account for billing));
associate a secondary identifier with the second subscription, the secondary identifier different from a primary identifier associated with the first subscription ([0026], subscription manager 245 may generate and provide a profile 265 for storage by the smart card 205, profile 265 includes information identifying the subscription that permits the user to access the wireless communication system 100 over an air interface, the profile 265 may include an integrated circuit card identifier (ICCID) that identifies the smart card 205, an international mobile subscriber identity (IMSI) that uniquely identifies the user, credentials such as one or more security keys for encrypting or decrypting information transmitted over the air interface, a mobile station international subscriber directory number (MSISDN) that uniquely identifies the subscription, a phone number that may be used to establish call sessions with the user (which may be the same as the MSISDN in some embodiments), and the like, [0027], copy of the may combine exact copies of information in the profile with newly generated information such as fresh security keys, copy of the profile may be used to establish wireless connectivity on the basis of the same subscription as the subscription indicated by the profile);

provide the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120).
Regarding Claim 19
Regarding Claim 20, Singh teaches all aspects of the claimed invention as disclosed in Claim 19 above. Singh further teaches wherein the instructions are further executable by the one or more processors to: activate the second subscription within the wireless communication network ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile);
associate the second subscription with the secondary identifier ([0026], subscription manager 245 may generate and provide a profile 265 for storage by the smart card 205, profile 265 includes information identifying the subscription that permits the user to access the wireless communication system 100 over an air interface, the profile 265 may include an integrated circuit card identifier (ICCID) that identifies the smart card 205, an international mobile subscriber identity (IMSI) that uniquely identifies the user, credentials such as one or more security keys for encrypting or decrypting information transmitted over the air interface, a mobile station international subscriber directory number (MSISDN) that uniquely identifies the subscription, a phone number that may be used to establish call sessions with the user (which may be the same as the MSISDN in some embodiments), and the like); and
provide the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-7, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 2017/0289790).
Regarding Claim 2, Singh teaches all aspects of the claimed invention as disclosed in Claim 1 above. Singh further teaches suspending the secondary identifier within the wireless communication network into a standby state; suspending providing the services to the secondary device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any time, in response to expiration of a timer, in response to an event such as the user 130 removing a fitness watch or parking an Internet-enabled rental car, or in response to a request from the user 130 that may be transmitted from the user equipment 120 or the device 140, copy of the profile may be removed from the smart card 145 in response to termination of the wireless connection between the device 140 and the network 105, [0013], profile may remain installed on the smart card indefinitely (e.g., until the profile is manually uninstalled by the user) or the smart card may be programmed to uninstall the profile in response to expiration of a timer or the occurrence of some other event such as the user leaving an Internet-connected rental car); and 

Singh fails to explicitly teach transferring the second subscription to a shared identifier of a shared SIM of a shared device.
However, Singh teaches downloading a subscription copy to a shared SIM of a shared device ([0016-0018]), and supporting wireless connectivity using the same subscription indicated by different copies of a profile stored in different smart cards ([0024], Fig. 2), where the subscription manager server may also generate copies of the profiles and provide copies of these profiles to other wireless communication devices ([0014]), and where the copy of the profile may be removed from the other wireless communication device in response to termination of the wireless connection, expiration of a timer, or some other event ([0023]). Singh also teaches some embodiments in which accessing the network via one subscription prevents or terminates connections established with other wireless devices based on the same subscription ([0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the creation and storage of any number of subscription copies used to provide services to desired devices, where the copies are later removed from the devices once the See Singh [0021])
Regarding Claim 3, Singh teaches all aspects of the claimed invention as disclosed in Claim 2 above. Singh further teaches activating the secondary identifier within the wireless communication network ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile); 
suspending the shared identifier within the wireless communication network into the standby state; suspending providing the services to the shared device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any time, in response to expiration of a timer, in response to an event such as the user 130 removing a fitness watch or parking an Internet-enabled rental car, or in response to a request from the user 130 that may be transmitted from the user equipment 120 or the device 140, copy of the profile may be removed from the smart card 145 in response to termination of the wireless connection between the device 140 and the network 105, [0013], profile may remain installed on the smart card indefinitely (e.g., until the profile is manually uninstalled by the user) or the smart card may be programmed to uninstall the profile in response to expiration of a timer or the occurrence of some other event such as the user leaving an Internet-connected rental car); and
providing the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices 
Singh fails to explicitly teach transferring the second subscription to the secondary identifier.
However, Singh teaches downloading a subscription copy to a shared SIM of a shared device ([0016-0018]), and supporting wireless connectivity using the same subscription indicated by different copies of a profile stored in different smart cards ([0024], Fig. 2), where the subscription manager server may also generate copies of the profiles and provide copies of these profiles to other wireless communication devices ([0014]), and where the copy of the profile may be removed from the other wireless communication device in response to termination of the wireless connection, expiration of a timer, or some other event ([0023]). Singh also teaches some embodiments in which accessing the network via one subscription prevents or terminates connections established with other wireless devices based on the same subscription ([0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the creation and storage of any number of subscription copies used to provide services to desired devices, where the copies are later removed from the devices once the services are terminated and stored for later connection establishment, as taught in Singh, to substitute the sharing and transferring of a created profile between desired devices, instead of generating a new profile for each desired device, thereby limiting the number of profiles generated in order to yield See Singh [0021])
Regarding Claim 4, Singh teaches all aspects of the claimed invention as disclosed in Claim 3 above. Singh further teaches wherein the secondary device comprises a personal device and the shared device comprises a device configured for use by multiple users at different times ([0016-0018], user equipment 115 communicates with the SIM OTA 111 to perform the activation process, after which the user equipment 115 is able to establish wireless connectivity to the network 105, user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Regarding Claim 6, Singh teaches all aspects of the claimed invention as disclosed in Claim 4 above. Singh further teaches activating the second subscription within the wireless communication network ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile);
associating the second subscription with the secondary identifier ([0026], subscription manager 245 may generate and provide a profile 265 for storage by the smart card 205, profile 265 includes information identifying the subscription that permits the user to access the wireless communication system 100 over an air interface, the profile 265 may include an integrated circuit card identifier (ICCID) that identifies the smart card 205, an international mobile subscriber identity (IMSI) that uniquely identifies the user, credentials such as one or more security keys for encrypting or decrypting information transmitted over the air interface, a mobile station international subscriber directory 
providing the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120).
Regarding Claim 7, Singh teaches all aspects of the claimed invention as disclosed in Claim 6 above. Singh further teaches wherein the secondary device comprises a device configured for use by multiple users at different times ([0016-0018], user equipment 115 communicates with the SIM OTA 111 to perform the activation process, after which the user equipment 115 is able to establish wireless connectivity to the network 105, user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Regarding Claim 9, Singh teaches all aspects of the claimed invention as disclosed in Claim 9 above. Singh further teaches suspending the secondary identifier within the wireless communication network into a standby state; suspending providing the services to the secondary device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any time, in response to expiration of a timer, in response to an event such as the user 130 removing a fitness watch or parking an Internet-enabled rental car, or in response to a request from the user 130 that may be 
providing the services to the primary device and the shared device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120, [0016-0018], user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Singh fails to explicitly teach transferring the second subscription to a shared identifier of a shared SIM of a shared device.
However, Singh teaches downloading a subscription copy to a shared SIM of a shared device ([0016-0018]), and supporting wireless connectivity using the same subscription indicated by different copies of a profile stored in different smart cards ([0024], Fig. 2), where the subscription manager server may also generate copies of the profiles and provide copies of these profiles to other wireless communication devices ([0014]), and where the copy of the profile may be removed from the other wireless communication device in response to termination of the wireless connection, expiration of a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the creation and storage of any number of subscription copies used to provide services to desired devices, where the copies are later removed from the devices once the services are terminated and stored for later connection establishment, as taught in Singh, to substitute the sharing and transferring of a created profile between desired devices, instead of generating a new profile for each desired device, thereby limiting the number of profiles generated in order to yield predictable results and safeguard against fraudulent use of the subscription by limiting the number of copies available and active. (See Singh [0021])
Regarding Claim 10, Singh teaches all aspects of the claimed invention as disclosed in Claim 9 above. Singh further teaches activating the secondary identifier within the wireless communication network ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile); 
suspending the shared identifier within the wireless communication network into the standby state; suspending providing the services to the shared device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any time, in response to expiration of a timer, in response to an event such as the user 130 removing a fitness watch or parking an Internet-enabled rental car, or in response to a request from the user 130 that may be transmitted from the user equipment 120 or the device 140, copy of the profile may be removed from the smart card 145 in response to termination of the wireless connection between the device 140 and the network 105, [0013], profile may remain installed on the smart card indefinitely (e.g., until the profile is manually 
providing the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120, [0016-0018], user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Singh fails to explicitly teach transferring the second subscription to the secondary identifier.
However, Singh teaches downloading a subscription copy to a shared SIM of a shared device ([0016-0018]), and supporting wireless connectivity using the same subscription indicated by different copies of a profile stored in different smart cards ([0024], Fig. 2), where the subscription manager server may also generate copies of the profiles and provide copies of these profiles to other wireless communication devices ([0014]), and where the copy of the profile may be removed from the other wireless communication device in response to termination of the wireless connection, expiration of a timer, or some other event ([0023]). Singh also teaches some embodiments in which accessing the network via one subscription prevents or terminates connections established with other wireless devices based on the same subscription ([0021]).
See Singh [0021])
Regarding Claim 11, Singh teaches all aspects of the claimed invention as disclosed in Claim 10 above. Singh further teaches wherein the secondary device comprises a personal device and the shared device comprises a device configured for use by multiple users at different times ([0016-0018], user equipment 115 communicates with the SIM OTA 111 to perform the activation process, after which the user equipment 115 is able to establish wireless connectivity to the network 105, user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Regarding Claim 16, Singh teaches all aspects of the claimed invention as disclosed in Claim 15 above. Singh further teaches suspending the secondary identifier within the wireless communication network into a standby state; suspending providing the services to the secondary device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any time, in response to expiration of a timer, in response to an event such as the user 130 removing a fitness watch or parking an Internet-enabled rental car, or in response to a request from the user 130 that may be 
providing the services to the primary device and the shared device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120, [0016-0018], user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Singh fails to explicitly teach transferring the second subscription to a shared identifier of a shared SIM of a shared device.
However, Singh teaches downloading a subscription copy to a shared SIM of a shared device ([0016-0018]), and supporting wireless connectivity using the same subscription indicated by different copies of a profile stored in different smart cards ([0024], Fig. 2), where the subscription manager server may also generate copies of the profiles and provide copies of these profiles to other wireless communication devices ([0014]), and where the copy of the profile may be removed from the other wireless communication device in response to termination of the wireless connection, expiration of a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the creation and storage of any number of subscription copies used to provide services to desired devices, where the copies are later removed from the devices once the services are terminated and stored for later connection establishment, as taught in Singh, to substitute the sharing and transferring of a created profile between desired devices, instead of generating a new profile for each desired device, thereby limiting the number of profiles generated in order to yield predictable results and safeguard against fraudulent use of the subscription by limiting the number of copies available and active. (See Singh [0021])
Regarding Claim 17, Singh teaches all aspects of the claimed invention as disclosed in Claim 16 above. Singh further teaches activating the secondary identifier within the wireless communication network ([0030-0031], Fig. 4, at block 410, the subscription manager generates a copy of the profile, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile); 
suspending the shared identifier within the wireless communication network into the standby state; suspending providing the services to the shared device ([0022-0023], wireless connections between the device 140 and the network 105 may be terminated at any time, in response to expiration of a timer, in response to an event such as the user 130 removing a fitness watch or parking an Internet-enabled rental car, or in response to a request from the user 130 that may be transmitted from the user equipment 120 or the device 140, copy of the profile may be removed from the smart card 145 in response to termination of the wireless connection between the device 140 and the network 105, [0013], profile may remain installed on the smart card indefinitely (e.g., until the profile is manually 
providing the services to the primary device and the secondary device ([0031], Fig. 4, at block 425, the wireless communication device with the embedded UICC is ready for communication with the MNO network based on the subscription indicated in the copy of the profile, [0013], multiple devices can be connected to a network, [0020], voice or data usage charges incurred by the device 140 may be billed to the same subscription as voice or data usage charges incurred by the user equipment 120, [0016-0018], user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).
Singh fails to explicitly teach transferring the second subscription to the secondary identifier.
However, Singh teaches downloading a subscription copy to a shared SIM of a shared device ([0016-0018]), and supporting wireless connectivity using the same subscription indicated by different copies of a profile stored in different smart cards ([0024], Fig. 2), where the subscription manager server may also generate copies of the profiles and provide copies of these profiles to other wireless communication devices ([0014]), and where the copy of the profile may be removed from the other wireless communication device in response to termination of the wireless connection, expiration of a timer, or some other event ([0023]). Singh also teaches some embodiments in which accessing the network via one subscription prevents or terminates connections established with other wireless devices based on the same subscription ([0021]).
See Singh [0021])
Regarding Claim 18, Singh teaches all aspects of the claimed invention as disclosed in Claim 17 above. Singh further teaches wherein the secondary device comprises a personal device and the shared device comprises a device configured for use by multiple users at different times ([0016-0018], user equipment 115 communicates with the SIM OTA 111 to perform the activation process, after which the user equipment 115 is able to establish wireless connectivity to the network 105, user 130 also owns or has access to other wireless communication devices such as the device 140, including other smart phones, tablets, media streaming devices, wearable electronics such as an Internet-connected fitness watch, network-enabled automobiles such as rental cars, and the like, device 140 includes an embedded smart card 145, user 130 can enable the device 140 for wireless connectivity using the same subscription as the subscription indicated by the profile stored on the smart card 135).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641